ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 4-9 are pending. Claims 2-3 and 10-20 are cancelled.

Allowable Subject Matter
Claims 1 and 4-9 are allowed via the preliminary amendment dated 3/31/2022.
The following is an examiner’s statement of reasons for allowance.
As an initial note the term “plunger” is interpreted as being limited in scope to Applicant’s definition(s) in paragraphs [0005] thru paragraph [0008] or as elsewhere disclosed in the written description.
(claim 1) In addition to the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, “An apparatus, comprising:…one or more crimple detents … a retaining nut including external threads …wherein the one or more crimple detents each comprise: a formed dent in a wall of the end portion extending inwardly…into the external threads of the retaining nut.” 
While crimping or threaded engagement are known in the art of fastening two structures together, it is deemed unobvious to utilize crimping on threads to permanently secure a retaining device to a plunger body together because one of ordinary skill in the art of valves and fluid handling would utilize threads to secure structures together in order to assemble and reversibly disassemble an apparatus. Permanently securing the threaded connection together utilizing crimps on the threads would mean that the apparatus couldn’t be disassembled without destroying the threads thus defeating the common purpose of having threads at all.
The closest potential prior art is deemed to be Kuykendall et al. US 2017/0107802 filed on 12/30/2016 and having claimed continuity to application 13/871,682 (now US patent number 9068443) filed on 4/26/2013. The ‘802 reference discloses in paragraph [0066], “The end nut 1010 may be threaded into the lower end 1003B and crimped, welded, pinned, or otherwise secured in place so as to prevent the end nut from backing out of connection with the body 1002.” However, neither the application ‘682 nor the patent ‘443 continuity documents disclose the features of paragraph [0066], thereby the passage in paragraph [0066] of 2017/0107802 does not have a qualifying priority date. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The newly cited prior art on the PTO-892 for this application is a combination of previously considered references in the parent applications and newly cited conventional crimping techniques. Other references cited are drawn to tools for crimping which are pertinent to Applicant’s disclosure but are unclaimed in the instant application..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753